COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RUBEN P. APODACA, P.C., CPA
AND CHRISTINE A. APODACA,

                           Appellants,

v.

MARIA MUNOZ, AND ROSALIO
MUNOZ, JR.

                            Appellees.

§

§

§

§

§


No. 08-04-00058-CV

Appeal from the

327th  Judicial District Court

of El Paso County, Texas

(TC#2003-2152)

M E M O R A N D U M    O P I N I O N


	Pending before the Court is the parties' joint motion to dismiss this appeal pursuant
to Tex. R. App. P. 42.1(a)(1), which states:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
		(1) On motion of appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal . . . unless such disposition would prevent a party
from seeking relief to which it would otherwise be entitled.

.               .               .


	The Appellants have complied with the requirements of Rule 42.1(a)(1) and Appellees
have signed joining the motion.  The parties have requested that the Court grant their motion
to dismiss the appeal pursuant to Texas Rules of Appellate Procedure Rule 43.2(f).  Texas
Rules of Appellate Procedure 43.2(f) provides that the appellate court may dismiss the
appeal.  The Court has considered this cause on the parties' joint motion and concludes the
motion should be granted and the appeal be dismissed.  We therefore dismiss the appeal.  
May 25, 2004

 
						_______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4 
Barajas, C.J., Larsen, and McClure, JJ.